Citation Nr: 0932118	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for residuals of a back 
injury, currently identified as degenerative joint disease of 
the cervical spine (cervical spine disability). 

3.  Entitlement to service connection for residuals of a back 
injury, currently identified as degenerative joint disease 
with compression fractures at the T8 and T11 vertebra of the 
thoracic spine (thoracic spine disability). 

4.  Entitlement to service connection for residuals of a back 
injury, currently identified as degenerative joint disease of 
the lumbar spine (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


J. Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1984 to July 
1984.  He had additional periods of active duty for training 
(ACDUTRA) and periods of inactive duty for training 
(INACDUTRA). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont (RO).  In that rating decision, the 
RO denied service connection for residuals of a head injury 
and residuals of a back injury.  

The claims on appeal were previously before the Board in July 
2008, when the matters were reopened and remanded for 
additional evidentiary development.  The Board has re-
characterized the claims accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Stegall Violation

The record reflects that after the Veteran's initial period 
of active duty service from February 1984 to July 1984, he 
was in the Reserves.  The Veteran has claimed that a fight 
occurred in 1985 in which he incurred injuries to his spine 
and head.  In the context of reserve component service, the 
term "active military, naval or air service" includes any 
period of active duty for training in which the individual 
was disabled from a disease or injury and any period of 
inactive duty training during which the individual was 
disabled from an injury, if that injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
Active duty for training (ACDUTRA) is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes. 38 U.S.C.A. § 101(22).  Inactive duty for training 
(INACDUTRA) is defined as other than full-time duty performed 
by the Reserves.  38 U.S.C.A. § 101(23). 

For these reasons, in the July 2008 remand, the Board 
instructed the RO/AMC to provide the VA examiners with a 
statement of all periods of ADCUTRA and INACDUTRA.  The 
record does not reflect that the RO/AMC complied with these 
instructions.

The law provides that the Board is obligated by law to ensure 
that the AOJ complies with its directives, as well as those 
of the appellate courts, and that where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, 
the RO/AMC must determine the Veteran's periods of ACDUTRA 
and INACDUTRA subsequent to his initial period of active duty 
service.  If the record reflects that the Veteran incurred an 
injury to his spine and/or head during a period of ACDUTRA or 
INACDUTRA, then a VA examination addressing the likelihood of 
an etiological relationship between the in-service incident 
and the Veteran's current disabilities is required.

Workmen's Compensation Records

A January 1985 treatment record reflects that the Veteran 
reported injuring his back in a civilian job in 1984 and 
receiving Workmen's Compensation benefits as a result of the 
injury incurred.  As the Board believes these records are 
relevant to the Veteran's current claims, the Board finds 
that a remand is warranted in this instance for VA to attempt 
to obtain these records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC must obtain and associate 
with the claims file any Workmen's 
Compensation records for the Veteran from 
the 1984 to 1985 time period.  If such 
records do not exist, such determination 
must be documented in the claims file.

2.	The RO/AMC must determine all periods 
of ACDUTRA and INACDUTRA for the Veteran 
which followed his period of active duty 
service from February to July 1984.  If, 
and only if, the record documents that the 
Veteran incurred an injury to his spine 
and/or head during a period of ACDUTRA or 
INACDUTRA, then the RO/AMC must afford the 
Veteran a VA examination to address the 
likelihood of an etiological relationship 
between any current head and/or spine 
disability and the in-service injury.

3.	Re-adjudicate the issues on appeal.  If 
the decisions remain in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  Appropriate time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



